Gregory, J.
This was an action- by Jaquess and. Gwatlimey, indorsers of a bill of exchange, against Slaughter and Hicks as acceptors. The original complaint is in the usual form, and was accompanied by an affidavit and undertaking-in attachment, and an affidavit charging Hunkerson as garnishee. He was summoned, but before he answered, an amendment to the complaint was filed, which alleges that the indebtedness of Hunkerson to Slaughter is for a balance due upon a partnership previously existing between them; that Slaughter had assigned his interest to Harrison; that the assignment was without consideration, and made to defraud the creditors of Slaughter, who was then and -after-wards found to be insolvent. Prayer that Harrison be made a party, and the assignment set aside. Upon the filing of this amendment Harrison was made a party, and, after 'sundry pleadings and orders, withdrew all former pleadings and filed a demurrer to the amended complaint, which was overruled, and an exception was taken, and he and Slaughter joined in an answer, the general denial. Hunkerson answered, showing $950 in his hands, which was assigned to Harrison, October 20, 1861. Hides made default. Trial by jury; verdict for the plaintiffs, in the following form:
“We, the jury, find for the plaintiffs against the defend*209ants, Gustavus G. Slaughter and James P. Hides, in the sum of nine hundred and forty-one dollars; and we further find that the assignment mentioned in the pleadings by Gustavus ■Slaughter to Harrison was fraudulent and void.”
"When the verdict was first returned it was as follows: “"We, the jury, find for the plaintiffs in the sum of nine hundred and forty-one dollars. We also find, on part of defendant, there was fraud.”
Under the direction of the court the verdict was put in form. The jury all assented to the verdict as it was finally rendered. The appellant excepted to this action of the court, and assigned it as one of the causes for a new trial.
A motion for a new trial was overruled. Harrison moved for a judgment in his favor on the verdict, which was overruled. A bill of exceptions contains the evidence. Harrison appeals.
It is ai’gued that the complaint is defective, in hot averring that the assignment from Slaughter to Harrison was made to defraud the plaintiffs. The statute on the subject is as follows:
“All conveyances or assignments, in writing or otherwise, of any estate in lands, or goods, or things in action, and all bonds, contracts, evidences of debt, judgments, decrees, made dr suffered with the intent to hinder, delay, or defraud creditors or other persons of their lawful damages, forfeitures, debts or demands, shall be void as to the person sought to be defrauded.” 2 G. & EL, § 17, p. 352.
The appellees were creditors of the defendant Slaughter, at the date of the assignment, and if it was made to hinder, delay, or defraud creditors, it was void as to them.
It is urged that the court below erred in directing the amendment of the verdict in open court; thatthe jury ought to have been returned to their room to have further considered. We think otherwise. It was evident, from the verdict as it was at first returned, that the jury intended the finding to be as embodied in the verdict finally rendered. *210Indeed, it was the duty of the court to see that the verdict was put in proper form.
A. Iglehart, for appellant.
•
J. M. Shackelford and J. J. Chandler, for appellees.
It is claimed that the court below erred in overruling the ■ motion for a new trial; that the verdict is not sustained by the evidence, because there is no proof that the assignment from Slaughter to Harrison was made without consideration. If there was fraud, participated in by Harrison, or of which he had knowledge at the time he received the assignment, then it can make no difference whether there was or was not a consideration therefor.
We have carefully looked through the evidence, and we are entirely satisfied that the verdict was right. It was for the court and jury trying the case to judge of the weight of the evidence, and the credit to he given to the witnesses. Under the well known and oft repeated rule on the subject, this court cannot interfere with the finding of the jury.
The judgment is affirmed, with costs.